                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROBERT FINBAR BROWN,                               CASE NO. C16-0626-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    PEACEHEALTH ST. JOSEPH HOSPITAL, et
      al.,
13
                             Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on Defendant’s motion for sanctions (Dkt. No. 37).
18
     Motions to shorten time have been abolished in this district. W.D. Wash. Local Civ. R. 6(b). The
19
     Clerk is DIRECTED to re-note Defendant’s motion for sanctions (Dkt. No. 37) to March 8,
20
     2019.
21
             DATED this 20th day of February 2019.
22
                                                          William M. McCool
23
                                                          Clerk of Court
24
                                                          s/Tomas Hernandez
25                                                        Deputy Clerk

26


     MINUTE ORDER
     C16-0626-JCC
     PAGE - 1
